Citation Nr: 1308018	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-42 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hip (leg) disability.

2.  Entitlement to service connection for a left hip (leg) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to July 1979 and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

In her October 2010 VA Form 9, the Veteran requested a hearing before the Board in conjunction with her appeal.  However, in June 2012, she withdrew that request and asked that her appeal be forwarded to the Board. 


FINDINGS OF FACT

1.  A March 1995 rating decision denied service connection for a left leg and hip disability and the Veteran did not appeal that decision, or submit new and material evidence within the one-year appeal period. 

2.  A January 1998 rating decision denied reopening the Veteran's claim for entitlement to service connection for a left hip injury and the Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.

3.  A May 1998 rating decision again denied reopening the Veteran's claim for entitlement to service connection for a left hip injury.  The Veteran appealed the May 1998 rating decision.  

4.  In January 2000, the Board issued a decision which denied reopening the Veteran's claim for entitlement to service connection for a left hip injury.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  

5.  In a May 2001 Order and Judgment, the Court vacated and remanded the Board's January 2000 decision.  

6.  In a May 2002 decision, the Board reopened the Veteran's claim for entitlement to service connection for a left hip disability, and in a June 2004 decision, the Board denied service connection for a left hip injury.  The Veteran did not appeal the Board's June 2004 decision.

7.  Evidence received since the June 2004 Board decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left hip (leg) disability.

8.  The competent and probative evidence of record does not relate the Veteran's left hip (leg) disability to her military service.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision denying entitlement to service connection for a left leg and hip disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The May 2002 Board decision reopening entitlement to service connection for a left hip disability and the June 2004 Board decision denying service connection for a left hip injury are final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 20.1100 (2002); currently, 38 U.S.C.A. § 7014(b) (West 2002), 38 C.F.R. § 20.1100 (2012).

3.  Evidence received since the time of the final June 2004 Board decision is new and material, and the claim is reopened  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  The criteria for entitlement to service connection for a left hip (leg) disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  As the Board is reopening the Veteran's claim for entitlement to service connection for a left leg disability, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left leg disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's claim to for entitlement to service connection for a left leg disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private medical treatment records with regard to her claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Several VA examinations were conducted in March 2012; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a left leg and hip disability in March 1995, and notified the Veteran of the decision that same month.  The rating decision was not appealed, and the Veteran did not submit new and material evidence within the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  In a January 1998 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for a left hip injury, and the Veteran did not appeal that decision or submit new and material evidence within the one-year time period.  Accordingly, that rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In May 1998, the RO issued another rating decision, again denying the Veteran's claim to reopen the issue of entitlement to service connection for a left hip injury.  The Veteran appealed the RO's May 1998 decision, and in January 2000, the Board issued a decision which denied reopening the Veteran's claim for entitlement to service connection for a left hip injury.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a May 2001 Order and Judgment, the Court vacated the Board's January 2000 decision and remanded the Veteran's claim to the Board.  In a May 2002 decision, the Board reopened the Veteran's claim for entitlement to service connection for a left hip disability.  In a June 2004 decision, the Board denied entitlement to service connection for a left hip injury.  The Veteran did not appeal the Board's June 2004 decision.  That decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 20.1100 (2002); currently, 38 U.S.C.A. § 7014(b) (West 2002), 38 C.F.R. § 20.1100 (2012).

The June 2004 Board decision denied the Veteran's claim for service connection for a left hip injury based on a finding that the evidence then of record did not show a diagnosis of a chronic left hip disability.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since June 2004 addressing this basis.  

In May 2009, the Veteran filed the current claim to reopen the issue of entitlement to service connection for a left leg disorder.  In an August 2009 rating decision, the RO did not clearly determine whether new and material evidence was presented, but denied the Veteran's claim because the Veteran did not submit evidence showing a nexus between her left hip disorder and military service.  In a September 2010 statement of the case, the RO concluded that the Veteran did not submit new and material evidence showing that an actual hip disability exists that was caused by active duty service.  In a September 2010 supplemental statement of the case, the RO impliedly reopened the Veteran's claim, but denied entitlement to service connection on the merits, finding that the evidence did not show a nexus between the Veteran's current left hip disorder and her active duty service.

Although the RO determined that new and material evidence was presented to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the June 2004 Board decision, evidence added to the claims file includes VA treatment records, service personnel records, and three VA examination reports dated in March 2012.  The pertinent newly submitted evidence includes March 2012 VA examination reports which show diagnoses of degenerative joint disease of the left hip and venous thrombosis of the left iliac vein in the left leg.  The Veteran's claim for service connection for a left hip disorder was denied by the Board in June 2004 because the evidence of record did not demonstrate a diagnosis of a chronic left hip disability at that time.  The newly submitted evidence shows that the Veteran does currently have a diagnosed left leg disability.

The March 2012 VA examination reports are new evidence, because they were not of record at the time of the June 2004 Board decision.  The evidence is material because it shows that the Veteran has currently diagnosed left leg disabilities, which was the basis for the Board's denial of her claim in June 2004.  Thus, the newly received evidence raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left leg disability, and the claim is reopened.





II.  Service Connection

The Veteran contends that service connection for a left hip (leg) disability is warranted.  In numerous statements throughout the record, the Veteran reported that she injured her left hip (leg) during service and has had symptoms of pain and swelling continuously since that time.  Specifically, she contends that, in January 1991, she was hit by a forklift, injuring her left hip (leg).  She alleges that she continued to have problems with pain and swelling in the left leg, including the calf, ankle, and hip area, after her injury.  She notes that the symptoms get better for a while, and then flare up.

As previously noted, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson, 581 F.3d 1313.  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If the condition in service is not shown to be chronic, service connection may be established by way of evidence demonstrating continuity of symptomatology.  Id.  

The Veteran served on active duty from April 1979 to July 1979, and from September 1990 to June 1991.  A February 1979 entrance examination showed essentially normal findings.  Annual physical examinations performed in June 1979, December 1983, and March 1987 also reflect normal findings.  A January 1991 record notes that the Veteran was hit by a forklift.  X-ray examination of the left ankle and left lower extremity revealed no evidence of fracture.  She was given a temporary physical profile at that time, and was prohibited from running, jumping, climbing and prolonged standing.  She was instructed to use crutches and walk at her own pace.  A May 1991 physical examination showed normal findings.  A September 1991 treatment report notes complaints of left leg numbness for the prior three to four months.  Physical examination revealed the Veteran to be ambulatory.  Deep tendon reflexes were present and symmetrical, and sensory perception to pinprick was good.  A motor nerve conduction velocity test revealed the left peroneal nerve to be within normal limits with normal amplitude compound motor action potentials.  An April 1994 treatment report notes complaints of left hip and leg pain.

In May 1994, the Veteran filed her first claim seeking service connection for trauma to the left leg and hip.  A May 1994 treatment report notes complaints of left leg pain while running.  X-ray examination of the left hip revealed no significant bone, joint, or soft tissue abnormality.  

In June 1994, the Veteran underwent a VA examination.  The report notes her reported history of having been struck by a forklift in the posterior aspect of her left calf while on active duty in January 1991.  She noted current symptoms of occasional left hip discomfort if using it more than usual.  She also reported that she performed aerobic exercise three times per week without difficulty.  Physical examination revealed normal gait.  The Veteran was able to heel walk, toe walk, squat, and arise from the squatting position normally.  Pinprick sensation was normal, bilaterally.  Deep tendon reflexes were symmetrical.  Calf and thigh circumferences differed by less than 1 centimeter when comparing the left with the right.  Pedal pulses were present, bilaterally.  Straight leg raising and Patrick's test were normal.  No atrophy was apparent.  There was no inflammation of the calves.  Examination of the hips revealed no redness, heat, swelling, or tenderness.  Range of motion testing of the hips was normal, as was the remainder of the musculoskeletal examination.  The examiner diagnosed left leg contusion, treated and resolved with normal examination, and left hip episodic discomfort with normal examination.

In November 1994, the Veteran provided a statement indicating that her left leg was swelling and cramping at times, and that she had stiffness in her left leg and hip area.  January 1996 X-rays of the hips revealed an intact bony pelvis and normal hip joints, bilaterally.  A November 1997 treatment report notes the Veteran's complaints of left hip pain.  Physical examination revealed tightness in the left adducus and iliopsis muscles of the left leg.  The Veteran was instructed on stretching exercises.  Another November 1997 treatment record reveals that the Veteran noted left hip pain since an in-service forklift injury in 1990.  X-rays of the hips were normal with no evidence of degenerative joint disease.  The diagnosis was left hip pain second to tightness of the hip adductors.  A February 1998 treatment report noted that the left hip pain was improving with home exercises.  A February 1998 permanent physical profile reflects that the Veteran had a left hip injury, and that she was restricted from running and instructed to walk at her own pace.  A March 1998 periodic physical examination showed essentially normal findings, noting that the Veteran's lower extremities were normal.  An April 1998 physical profile noted that the Veteran's in-service activities were limited due to a left hip injury, and restricted running.

In a September 1997 statement, a VA nurse practitioner stated that the Veteran injured her left hip in 1990 and noted that she has had chronic pain since then.

During a March 1998 hearing before the RO, the Veteran testified that she injured her hip in January 1991 when she was struck in the back of the left leg with a forklift.  She stated that, since that time, she had left hip pain whenever she sat for a long period of time, described as six to eight hours, or ran for an extended period of time.  

A June 1998 profile report indicates that the Veteran's activities were restricted due to left hip and leg pain.

During an October 1999 hearing before the Board, the Veteran testified that she continued to have dull pain in the left hip area, which felt better while standing.  She indicated that she took over-the-counter pain medication for her condition and wore support hose.

A December 2002 VA examination notes the Veteran's history of a left leg injury in 1991.  Physical examination of the left hip revealed a normal range of motion.  Examination of the left leg showed no edema and a normal range of motion of the left knee and ankle.  There was no calf tenderness, and no abnormality of the left leg was found.  The examiner diagnosed history of left leg injury in 1991, normal at present.  The VA examiner noted that there was no evidence of a left hip disability on examination.

In a February 2004 statement, the Veteran reported that she had chronic pain and swelling on a daily basis in her left hip, calf and ankle after standing or sitting for a long period of time, which she quantified as six hours or more.  In a June 2009 statement, the Veteran noted that she injured her left leg in January 1991 when she was hit by a forklift.  She stated that she continued to have problems with pain and swelling in the left leg thereafter.  She noted that, sometimes the pain would get better for a little while, and sometimes the pain and swelling would "flare-up."  She indicated that she was later given a physical profile during her service in the Arkansas Army National Guard.  In her March 2010 notice of disagreement, the Veteran stated that she has had problems with pain, muscle spasms, numbness in the toes, and swelling in her left leg since her injury in January 1991.

In May 2009, the Veteran presented to the emergency room with complaints of left leg swelling in the prior three to four days.  She noted that she was in her usual state of health until three to four days before when she noticed swelling of her left lower extremity, including the thigh and calf, which progressively worsened.  Physical examination of the extremities showed now pedal edema, no calf tenderness, and present and equal pulses.  The Veteran was informed that her enlarged uterus could be the reason for her leg swelling.  Venous dopplers of the left lower extremity did not show any evidence of femoral-popliteal deep vein thrombosis, and the calf veins were not completely visualized.  The findings were normal vein wall compression and Doppler waveforms.  The diagnoses were left leg swelling/edema and uterine fibroids.  Another May 2009 treatment record reflects that the Veteran underwent a computed tomography (CT) scan of the abdomen, which showed an enlarged uterus with evidence of left iliac vein thrombophlebitis.  The diagnosis was history of uterine fibroids with left iliac vein thrombosis causing left lower extremity swelling.  Several days later, the Veteran had an IVC filter placed, as well as a bilateral uterine artery embolization for uterine fibroids.  Physical examination of the left lower extremity showed 2+ pulses and massive left lower extremity swelling from up to the hip.  A May 2009 discharge note reveals a diagnosis of successful uterine artery embolization.  A May 2009 follow-up note indicates that the Veteran still had swelling of the left leg, but that it was getting better.  The diagnoses included status post left iliac deep vein thrombosis with IVC filter placement and uterine fibroids.

A January 2010 treatment record indicates that the Veteran wished to have her IVC filter removed if the fibroids were smaller, and she wanted to have an ultrasound of the left lower extremity to see if the clot was dissolved.  A June 2010 record notes that the Veteran still had some swelling, but it was minimal with no pain.  

In an October 2010 substantive appeal, the Veteran stated that she believes that her left leg disorder is related to service because the symptoms of pain and swelling never went away.  In a June 2011 statement, the Veteran reported that she has had chronic pain and swelling since her left leg injury during service.

In March 2012, the Veteran underwent a VA ankle examination.  The Veteran reported that, during service, she was struck in her proximal left calf by a forklift.  She reported daily intermittent swelling in the left calf and ankle with mild pain intermittently if she walks for long periods of time.  She noted daily swelling of the left leg which decreased at night as well as stiffness in the left leg.  She denied any injury to the ankle and noted that her swelling was worse in the past and attributed to fibroids.  She stated that the swelling was decreased with treatment of fibroids.  Physical examination revealed range of motion of the left ankle with plantar flexion to 40 degrees with no objective evidence of pain and plantar dorsiflexion to 20 degrees or greater with no objective evidence of pain.  The Veteran was able to perform repetitive-use testing after three repetitions with no decrease in range of motion and no functional loss or functional impairment of the ankle.  Muscle strength was normal and there was no joint laxity in the ankle.  There was no ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneous or talus, or history of talectomy.  The Veteran did not require the use of any assistive devices, and imaging studies of the ankle were reported to be normal with no evidence of arthritis.  After a thorough review of the evidence of record, the VA examiner concluded that the Veteran did not have a chronic left ankle condition.

The Veteran also underwent a VA artery and vein examination in March 2012.  The examiner noted that the Veteran was diagnosed with left iliac thrombosis in 2009, which was attributed to leiomyoma of the uterus, which she stated was diagnosed in 1994.  She reported that she has had intermittent swelling of the left leg following an injury and that the condition progressed in the recent years due to fibroids.  After performing a physical examination, the examiner diagnosed venous thrombosis of the left iliac vein in the left leg.  The examiner noted that a computed tomography (CT) scan of the pelvis showed iliac thrombosis in 2009.  After performing a thorough review of the Veteran's claims file, the examiner concluded that the Veteran had a chronic minimal venous insufficiency in her left leg related to a blood clot in 2009, and that the etiology was her fibroids, diagnosed in 1994, which were not caused by the military.  The examiner explained that, since the leg was enlarged throughout, the venous problem was related to the iliac thrombosis from 2009, and not more distant insufficiency caused by the 1991 in-service injury.  The examiner also noted that there was no evidence of chronic vascular disorder during service and the record did not show evidence of a chronic vascular disorder until 2009.  Thus, the examiner concluded that the Veteran's chronic vascular leg problem in the left leg was less likely than not related to service, and more likely that it is related to uterine fibroids which are not service-related.

The Veteran underwent a VA hip examination in March 2012.  The Veteran reported that she started having left hip pain in January 1991 following an in-service injury where she was hit with a forklift in the posterior left proximal calf.  She stated that she had swelling and was on crutches, but there was no laceration of the calf.  She reported that her left hip and left ankle started hurting at the time of the injury, and caused her to fall forward to her knees the following day.  She denied any direct left hip or left ankle injury, but stated that she has had pain and swelling of the left leg, hip, and ankle since the injury.  Currently, she noted intermittent pain in the left hip after sitting for long periods of time or with prolonged walking or standing.  She described the pain as mild, and indicated that it resolved with standing and walking or sitting.  Physical examination revealed range of motion of the left hip with flexion to 110 degrees with no objective evidence of pain and extension greater than 5 degrees with no objective evidence of pain.  Abduction was not lost beyond 10 degrees and adduction was not limited so the Veteran could not cross her legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, and range of motion was not further limited after repetitive-use testing.  There was no functional impairment of the hip and thigh.  Muscle strength was normal and there was no ankylosis in the hip.  The Veteran did not use assistive devices.  Imaging studies were conducted, which documented degenerative arthritis in the left hip.  The diagnosis was degenerative joint disease in the left hip.  After thoroughly reviewing the Veteran's claims file, the examiner concluded that the Veteran's left hip disorder was less likely than not related to her active duty service.  The examiner explained that the history that she gave is not representative of a hip injury associated with the calf injury.  Also, her separation examination did not reveal any left hip abnormalities following the injury.  The examiner noted that she currently has mild degenerative joint disease of the left hip, which is from aging, and that previous X-rays were normal, further supporting the conclusion that her current degenerative joint disease of the left hip is not related to an in-service left calf injury.  The examiner pointed to the VA examinations conducted in 1994 and 2002, which were normal.

In a May 2012 statement, the Veteran reported that, since the January1991 accident in service, she has had pain and swelling in her left leg, particularly the calf, ankle, and foot.  She also noted pain in her hip.

After a thorough review of the evidence of record, the Board concludes that service connection for a left leg disorder is not warranted.  There are current diagnoses of venous thrombosis of the left iliac vein in the left leg and degenerative joint disease of the left hip.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Degenerative joint disease was not diagnosed within one year after service discharge; therefore, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; see also 38 C.F.R. § 3.307, 3.309.  In addition, the Veteran's service treatment records reflect that she was hit by a forklift to the left calf during service; thus, there is evidence of an in-service left leg injury.

Nevertheless, the only medical evidence in the claims file addressing the etiology of the Veteran's current diagnosed left leg disorders are the March 2012 VA examinations, which found that there was no evidence of a left ankle disorder and that the diagnosed venous thrombosis of the left iliac vein in the left leg and degenerative joint disease in the left hip were not related to the Veteran's in-service forklift injury, or any other incident of service.  The VA examiners provided sufficient supporting explanation and rationale for the conclusions reached, and based their opinions on a thorough and comprehensive review of the evidence in the claims file as well as the Veteran's reported symptoms of leg pain and swelling since service.  Thus, the Board finds the March 2012 VA opinions to be highly probative and entitled to significant weight.

The Board acknowledges the Veteran's lay statements that she has had symptoms of left leg pain and swelling continuously since her in-service injury, and that the evidence shows a current diagnosis of degenerative joint disease in the left hip, which is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology since the condition noted during service.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Although her complaints of left leg symptoms are documented regularly and consistently in the evidence of record since 1994, the Board does not afford them significant probative value.  While the Veteran is both competent and credible to report her symptoms of pain and swelling in the left leg since service discharge, she is not competent to say that her continuous left leg symptoms were symptoms of arthritis in the left hip, as she is not competent to render a medical diagnosis, or to opine as to whether her currently diagnosed left hip arthritis is related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Moreover, the medical evidence of record does not support a finding that the Veteran has had chronic arthritis since service discharge.  In that regard, a June 1994 VA examination found no evidence of a left leg or hip disorder; January 1996 X-rays of the hips were normal; November 1997 X-rays of the hips were normal; and a December 2002 VA examination found no evidence of a left leg or hip disorder at that time.  In fact, the first evidence of left hip arthritis was in the March 2012 VA examination.  Accordingly, the Board does not find the Veteran's lay statements to be competent evidence that she has had arthritis continuously since service discharge.

Lastly, the Board notes that reopening and adjudicating the Veterans appeal on the merits is not a due process violation because the RO reopened the claim and denied the claim on the merits in the May 2012 SSOC.  Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

As the evidence does not show that the Veteran's left leg disorder is related to her active duty service, service connection is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left hip (leg) disability is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a left hip (leg) disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


